Case: 2:16-cv-00675-ALM-EPD Doc #: 121 Filed: 12/26/19 Page: 1 of 12 PAGEID #: 1719




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO

 VIRGINIA CONKLIN, et al.,                            Case No.: 2:16-cv-675-ALM-EPD

                Plaintiffs,                           JUDGE ALGENON L. MARBLEY
                                                      JUDGE ELIZABETH A. PRESTON
 v.

 1-800 FLOWERS SERVICE SUPPORT
 CENTER, INC.,

                    Defendant.


         JOINT MOTION FOR APPROVAL OF CONFIDENTIAL SETTLEMENT
                AGREEMENT AND MEMORANDUM IN SUPPORT

 I.     INTRODUCTION

        Plaintiff Alyson Clark, individually, and on behalf of the Opt-In Plaintiffs (collectively,

 “Plaintiffs”) and Defendant 1-800 Flowers Service Support Center, Inc. (“Defendant”) jointly

 move and respectfully request that the Court approve the confidential settlement they have reached

 in this matter. The settlement is memorialized in the Confidential Settlement Agreement and

 Release (“Agreement” or “Settlement”), a redacted copy of which is attached as Exhibit A. An

 unredacted copy of the Agreement will be filed under seal and emailed to the Court’s Chambers.

 Both of the foregoing copies of the Confidential Settlement Agreement are unsigned; once the

 Court approves the Confidential Settlement Agreement, the parties will execute the approved

 version of the document.

 II.    SUMMARY OF THE SETTLEMENT TERMS

        Defendant has agreed to pay a certain amount to settle the claims in this action. As

 expressed in the Agreement, the total settlement amount shall be used to provide for settlement

 payments to Plaintiffs, Plaintiffs’ attorneys’ fees, and Plaintiffs’ attorneys’ litigation expenses.
Case: 2:16-cv-00675-ALM-EPD Doc #: 121 Filed: 12/26/19 Page: 2 of 12 PAGEID #: 1720




 (See Exh. A.) The settlement payment will be divided among Plaintiffs as described in the

 Agreement.

        Plaintiffs will release Defendant from all wage and hour claims or causes of action,

 including under Fair Labor Standards Act and any similar state law claims or other theories under

 which employees can seek wages and overtime compensation, arising from three years prior to the

 filing of this lawsuit through the date of approval of this settlement, for unpaid minimum wages

 and overtime that were asserted in the lawsuit. The full versions of Plaintiffs’ releases are set forth

 in the Agreement.

        Plaintiffs’ counsel will mail to all Plaintiffs checks representing his or her respective share

 of the Settlement.

 III.   THE COURT SHOULD APPROVE THE FLSA SETTLEMENT AS FAIR AND
        REASONABLE.

        Where the litigation arises from a private enforcement action under Section 216(b) of the

 FLSA, the standard for approval of a settlement is straightforward: a district court should approve

 a settlement if it was reached as a result of contested litigation and it is a fair and reasonable

 resolution of a bona fide dispute between the parties. Lynn’s Food Stores, Inc. v. U.S., 679 F.2d

 1350, 1352-54 (11th Cir. 1982) (citing Brooklyn Savings Bank v. O’Neil, 324 U.S. 697 (1945));

 Filby v. Windsor Mold USA, Inc., 2015 WL 1119732, at *3 (N.D. Ohio March 11, 2015) (Helmick,

 J.) (quoting Schneider v. Goodyear Tire & Rubber Co., 2014 WL 2579637, at *2 (N.D. Ohio

 2014). “The existence of a bona fide dispute serves as a guarantee that the parties have not

 manipulated the settlement process to permit the employer to avoid its obligation under the FLSA.”

 Filby, 2015 WL 1119732, at *2 (quoting Schneider, 2014 WL 2579637, at *2 (citations omitted)).

        The Court, therefore, should perform two inquiries before approving an FLSA settlement.

 First, the Court must be satisfied that the settlement was the product of “contested litigation.”


                                                   2
Case: 2:16-cv-00675-ALM-EPD Doc #: 121 Filed: 12/26/19 Page: 3 of 12 PAGEID #: 1721




 Second, the Court must be satisfied that the settlement involves a fair and reasonable resolution of

 a bona fide dispute between the Parties. Typically, courts rely on the adversarial nature of a

 litigated FLSA case resulting in settlement as indicium of fairness. Lynn’s Food Stores, Inc., 679

 F.2d at 1354. If the proposed settlement reflects a reasonable compromise over contested issues,

 the Court may approve the settlement in order to promote the policy of encouraging settlement of

 litigation. Id.

         Based on the contested nature of this litigation and the quality of the Settlement, this Court

 should conclude that this Settlement is a reasonable resolution of a bona fide dispute in a contested

 litigation.

         A.        The proposed settlement is the product of contested litigation.

         The Settlement is a result of contested litigation given the fact that the settlement was reached

 in the context of this lawsuit. This lawsuit has been pending for more than three years and was

 resolved only after the extensive discovery, motion practice, and a mediation between the parties.

         Moreover, the Parties had a full opportunity to analyze the pertinent factual and legal issues

 and assess the strengths and weaknesses of the claims and defenses at issue in this case. Only with

 the assistance of a mediator. “[T]he participation of an independent mediator in the settlement

 negotiations virtually assures that the negotiations were conducted at arm’s length and without

 collusion between the parties.” See Hainey v. Parrot, 617 F. Supp. 2d 668, 673 (S.D. Ohio 2007).

 For these reasons, the Court should conclude that the proposed Settlement is the product of

 contested litigation.

         B.        The proposed settlement reflects a fair and reasonable resolution of a bona
                   fide dispute between the parties.

         The second prong of the Court’s settlement approval inquiry focuses on two issues. The

 first issue is confirming the existence of a bona fide dispute between the Parties. The second issue


                                                   3
Case: 2:16-cv-00675-ALM-EPD Doc #: 121 Filed: 12/26/19 Page: 4 of 12 PAGEID #: 1722




 involves a review of the fairness and reasonableness of the proposed settlement. Both issues

 implicated by this second prong of the Court’s settlement approval inquiry are also satisfied.

                 1.          A bona fide dispute between the parties existed over liability.

         From the beginning of this case, these matters have been hotly disputed in all regards.

 Plaintiffs alleged that Defendant did not pay them overtime for time worked in excess of 40 hours

 in a given workweek. Defendant denied that it had not properly paid Plaintiffs, and it affirmatively

 alleged that they had been properly paid. Defendant also denied that collective treatment was

 appropriate. If the matter was not resolved by settlement, there was a risk that Plaintiffs would not

 succeed in pursuing collective treatment. The parties ultimately settled these claims associated

 with the individuals who had already opted into the case.

                 2.          The proposed settlement is fair and reasonable.

         In determining whether an FLSA settlement is fair and reasonable, courts generally

 examine four factors, which include whether: (1) the parties fairly and honestly negotiated the

 settlement; (2) serious questions of law and fact exist which place the ultimate outcome in doubt;

 (3) the value of immediate settlement outweighs the mere possibility of future relief after

 protracted litigation; and (4) in the judgment of the parties, the settlement is fair and reasonable.

 Cannon v. Time Warner NY Cable LLC, 2015 WL 4498808 (D. Colo. July 24, 2015). Each of

 these factors is satisfied here.

                        i.          The settlement was fairly and honestly negotiated.

         The settlement was the product of a private mediation. The parties prepared mediation

 memoranda and spent more than half a day on July 10, 2019 negotiating the settlement of the case.

 The length of time the mediation took underscored the contested nature of these matters from the

 beginning. Each issue was highly contested and generally resulted in motion practice. There




                                                     4
Case: 2:16-cv-00675-ALM-EPD Doc #: 121 Filed: 12/26/19 Page: 5 of 12 PAGEID #: 1723




 should be no doubt that the settlement came about only after the parties contested the case and

 were able to fairly and honestly come to an agreement to resolve the case.

                      ii.       The ultimate outcome of the litigation was unknown.

         As outlined above, the Parties disagree about the merits of Plaintiffs’ claims and the

 viability of Defendant’s various defenses. If the case had continued, Plaintiffs would have faced

 a motion for decertification, summary judgment, and potentially a trial. See, e.g., Cornell v. World

 Wide Business Servs. Corp., 2015 WL 6662919, at *2 (S.D. Ohio Nov. 2, 2015) (decertifying

 collective because of “disparate factual and employment settings” of the individual opt-in

 plaintiffs).

         Even if Plaintiffs ultimately prevailed on the issues of liability, Plaintiffs would still need

 to prove the amount of damages they suffered. The resolution of these issues alone would have

 resulted in a wide swing in the damages amount.

                     iii.       The value of the settlement is significant.

         The benefit that Plaintiffs will receive from the Settlement as against the maximum they

 could have received if they had prevailed at trial is fair and reasonable. See Declaration of Jacob

 Rusch, attached as Exhibit B, ¶ 6. Each Settlement Class Member’s Confidential Settlement

 Payment is set forth in Appendix A of the Confidential Settlement Agreement. The Settlement

 each Plaintiff is expected to receive is 100%, or more, of their total damages were they to

 prevail at trial (including full liquidated damages).

                      iv.       Plaintiffs’ attorneys and Named Plaintiff support the
                                settlement.

         Plaintiffs’ Counsel has comprehensive knowledge of the facts and legal issues relating to

 the respective claims and defenses and has ample evidence on which to base an informed

 assessment of the proposed Settlement. See Rusch Dec. ¶¶ 2-3. Plaintiffs’ counsel believe the


                                                   5
Case: 2:16-cv-00675-ALM-EPD Doc #: 121 Filed: 12/26/19 Page: 6 of 12 PAGEID #: 1724




 Settlement is fair and reasonable. Id. This factor supports approval of the Settlement. Courts

 should generally “defer to the judgment of experienced counsel who [have] competently evaluated

 the strength of [their] proofs,” Williams v. Vukovich, 720 F.2d 909, 922-23 (6th Cir. 1983),

 especially when the case has been developed through discovery. See In re Broadwing, Inc. ERISA

 Litig., 252 F.R.D. 369, 375 (S.D. Ohio 2006). In light of the foregoing, the Court should approve

 the Parties’ proposed Settlement of this Action.

 IV.    THE PAYMENT OF PLAINTIFFS’ COUNSEL’S ATTORNEYS’ FEES AND
        PLAINTIFFS’ LITIGATTION EXPENSES SHOULD BE APPROVED.

        A.      Plaintiffs’ requested attorneys’ fee is reasonable.

        The attorneys’ fees provision of the FLSA exists to enable plaintiffs to employ reasonably

 competent lawyers without cost to themselves if they prevail, and thereby to help ensure

 enforcement of the substantive provisions of the Act. 29 U.S.C. § 216(b) (“The court in such

 action shall, in addition to any judgment awarded to the plaintiff or plaintiffs, allow a reasonable

 attorney’s fee to be paid by the defendant, and costs of the action.”).

        There are two methods for determining whether a fee is reasonable: the lodestar method

 and the percentage-of-the-fund method. Van Horn v. Nationwide Prop. & Cas. Ins. Co., 436 Fed.

 Appx. 496, 498 (6th Cir. 2011); Hensley v. Eckerhart, 461 U.S. 424, 433 (1983) (reasonable

 attorney’s fees may be determined using the lodestar approach). Plaintiffs’ Counsel seeks an

 award of attorney’s fees on a lodestar basis; however, in an effort to settle this litigation absent

 further litigation, Plaintiffs’ Counsel substantially discounted their total attorneys’ fee and costs

 incurred. See Rusch Dec. ¶ 5. Multiplication of the number of hours reasonably expended on the

 merits of the litigation by the reasonable hourly rate equals the lodestar. Small v. Richard Wolf

 Med. Instruments Corp., 264 F.3d 702, 707 (7th Cir. 2001). The lodestar calculation is presumed

 to yield a reasonable fee. City of Burlington v. Dague, 505 U.S. 557, 562 (1992)


                                                    6
Case: 2:16-cv-00675-ALM-EPD Doc #: 121 Filed: 12/26/19 Page: 7 of 12 PAGEID #: 1725




         In FLSA cases, “courts have rejected the notion that fee awards should be proportionately

 tied to a plaintiff’s recovery.” Vasquez v. Ranieri Cheese Corp., No. 07 Civ. 464, 2011 WL 554695

 at *4 (E.D.N.Y. February 7, 2011). Additionally, as is the case here, “[i]f the parties submit a

 proposed FLSA settlement and represent ‘that the plaintiff's attorneys’ fees was agreed upon

 separately and without regard to the amount paid to the plaintiff,’ then ‘the Court will approve the

 settlement without separately considering the reasonableness of the fee to be paid to plaintiff’s

 counsel.’” See Joseph v. Caesar’s Entertainment Corp., 2012 WL 12898816, at *2 (D.N.J. July

 23, 2012) (citing Rodriguez v. Skechers U.S.A., Inc., 2012 WL 503877, at *3 (M.D. Fla. Feb. 14,

 2012) (quoting Bonetti v. Embarq Management Co., 715 F.Supp.2d 1222, 1228 (M.D. Fla. Aug.

 4, 2009)). At the mediation, the Parties first settled the individual claims of each Plaintiff and

 agreed to compensate Plaintiffs for 100%, or more, of their alleged damages. Only after the

 individual damages of the Plaintiffs were agreed upon did the Parties turn to, and ultimately agree

 to settle, Plaintiffs’ Counsel’s attorneys’ fees and costs at a substantial discount.

         To assist the Court in determining whether the requested fee is reasonable, the Sixth Circuit

 has identified the following factors: (1) the value of the benefit rendered to the plaintiff class; (2)

 the value of the services on an hourly basis; (3) whether the services were undertaken on a

 contingent-fee basis; (4) society’s stake in rewarding attorneys who produce such benefits in order

 to maintain an incentive to others; (5) the complexity of the litigation; and (6) the professional skill

 and standing of counsel involved on both sides. Bowling v. Pfizer, 102 F.3d 777, 780 (6th Cir.

 1996); Ramey v. Cincinnati Enquirer, Inc., 508 F.2d 1188, 1196 (6th Cir. 1974). Each of these

 factors weighs strongly in favor of the reasonableness of the fee sought by Counsel in this instance.




                                                    7
Case: 2:16-cv-00675-ALM-EPD Doc #: 121 Filed: 12/26/19 Page: 8 of 12 PAGEID #: 1726




                 1.      Value of the benefit provided

          This is a non-reversionary settlement in which Plaintiffs are provided direct cash payments

 representing a 100%, or more, for their unpaid wage claims. See Rusch Dec. ¶ 6. “Further, the

 settlement provides relatively early relief to class members, and it eliminates the additional risks

 the parties would otherwise bear if this litigation were to continue. Absent settlement, the parties

 would have engaged in discovery from individual opt-in plaintiffs, of electronically-stored

 information, and a potential motion to decertify the collective, and dispositive motions on merits

 and damages issues.” Swigart v. Fifth Third Bank, 2014 WL 3447947, at *6 (S.D. Ohio July 11,

 2014).

                 2.      Value of the services rendered

          Pursuant to 29 U.S.C. § 216(b), Plaintiffs’ Counsel has requested approval of their

 attorneys’ fees, an amount substantially less than their total lodestar as of the filing of this motion,

 as set forth in the Agreement. Over the course of this three-year litigation, Plaintiffs incurred

 substantial attorneys’ fees. As part of the Settlement, Plaintiffs’ Counsel are expected to receive

 approximately 15% of their incurred fees and costs.

          For purposes of determining a reasonable attorneys’ fee, the hourly rate must be calculated

 in accordance with the prevailing market rate in the relevant community. Blum v. Stenson, 465

 U.S. 886, 896 (1984). Generally, the “prevailing market rate [is] defined as the rate that lawyers

 of comparable skill and experience can reasonably expect to command within the venue of the

 court of record.” Geier v. Sundquist, 372 F.3d 784, 791 (6th Cir. 2004) (citing Adcock-Ladd v.

 Secretary of Treasure, 227 F.3d 343, 350 (6th Cir. 2000)). Here, Plaintiff’s Counsel are leaders

 in litigating FLSA claims in federal courts throughout the United States. See Exhibit 1 attached to

 Rusch Dec. Their requested fees do not take into consideration future time Plaintiffs’ counsel will




                                                    8
Case: 2:16-cv-00675-ALM-EPD Doc #: 121 Filed: 12/26/19 Page: 9 of 12 PAGEID #: 1727




 spend fulfilling their obligations under the Agreement, the administration of the Agreement, and

 responding to Opt-In Plaintiffs’ inquiries.

                3.      Fee arrangement

        Plaintiffs’ Counsel originally undertook the representation in these cases on a purely

 contingent basis. Thus, Counsel has borne all of the risk that accompanies contingent-fee

 representation, including the prospect—very real in these cases, considering upcoming dispositive

 motion rulings—that the investment of substantial attorney time and resources would be lost.

 Lonardo v. Travelers Indem. Co., 706 F. Supp. 2d 766, 796 (N.D. Ohio 2010). “There is a public

 interest in ensuring that attorneys willing to represent clients in class action litigation are

 adequately paid so that they and others like them will continue to take on such cases.” Connectivity

 Sys. Inc. v. Nat’l City Bank, 2011 WL 292008, at *14 (S.D. Ohio Jan. 25, 2011).

                4.      Societal interest

        The FLSA is a remedial statute designed to protect the wages of workers, see A.H. Phillips,

 Inc. v. Walling, 324 U.S. 490, 493 (1945), and “society has a stake in rewarding the efforts of the

 attorneys who bring wage and hour cases, as these are frequently complex matters.” Gentrup v.

 Renovo Servs., LLC, 2011 WL 2532922, at *4 (S.D. Ohio June 24, 2011). Plaintiffs’ counsel took

 on this matter to protect the rights of employees and litigated for more than three years against

 highly-experienced defense counsel at Tucker Ellis LLP. This factor supports awarding the

 requested fees and will encourage other qualified plaintiffs’ attorneys to take on the risks of

 contingency litigation to help workers who cannot pay their hourly fees.

                5.      Case complexity and risk

        “Wage-and-hour collective and class actions are, by their very nature, complicated and

 time-consuming.” Swigart, 2014 WL 3447947, at *7, citing Beckman v. KeyBank, N.A., 293




                                                  9
Case: 2:16-cv-00675-ALM-EPD Doc #: 121 Filed: 12/26/19 Page: 10 of 12 PAGEID #: 1728




 F.R.D. 467, 479-80 (S.D.N.Y. 2013). The parties in this case faced complex motion practice,

 including both over the merits, as well as on final certification or decertification of the collective.

                6.      Skill and reputation of counsel

        Plaintiffs’ counsel’s experience, reputation, and skill, which are detailed in the

 accompanying declaration, support the requested fee award. See Exhibit 1 attached to Rusch Dec.

        B.      Plaintiffs’ litigation costs should be approved.

        Through the filing of this motion, Plaintiffs’ counsel have incurred certain costs related to

 this case. Plaintiffs’ Counsel has requested approval of the reimbursement of a portion of these

 costs, as set forth in the Agreement. The expenses are “of the type routinely charged to ... hourly

 fee-paying clients,” and qualify for reimbursement out of the common fund settlement. See In re

 Cardizem CD Antitrust Litig., 218 F.R.D. 508, 535 (E.D. Mich. 2003). The invoices or receipts

 can be produced upon request. Plaintiffs’ Counsel incurred significant costs litigating this case

 through discovery. See Rusch Dec. ¶ 2-3. However, the total amount Plaintiffs’ counsel is

 expected to receive from the Settlement for attorneys’ fees, in addition to costs, is less than its

 expenditures for costs alone. In total, Plaintiffs’ Counsel discounted their attorneys’ fees and costs

 by almost 85% to settle this matter. See Rusch Dec. ¶ 5. Accordingly, the requested award of

 litigation fees and costs should be approved.

 V.     CONCLUSION

        The Parties reached this Settlement as the result of contested litigation, and it resolves a

 bona fide dispute between the Parties. The Parties engaged in lengthy discovery, motion practice,

 and analysis of pertinent information, and resolved the issues between them with the assistance of

 an experienced mediator. The Settlement is fair and reasonable and adequate and resolves a bona

 fide dispute between the Parties for significant monetary relief in a contested matter. For these




                                                   10
Case: 2:16-cv-00675-ALM-EPD Doc #: 121 Filed: 12/26/19 Page: 11 of 12 PAGEID #: 1729




 reasons, the Court should approve the Settlement Agreement.           Pursuant to the Settlement

 Agreement, upon approval of the Settlement Agreement by the Court, the Parties will jointly file

 a motion for dismissal of the case with prejudice within seven days of Plaintiffs’ Counsel’s receipt

 of the settlement payment.

         RESPECTFULLY SUBMITTED the 26th day of December, 2019.


  JOHNSON BECKER PLLC                                         TUCKER ELLIS, LLP

  /s/Jacob Rusch                                              /s/Daniel Messeloff
  Jacob Rusch (admitted pro hac vice)                         Daniel L. Messeloff (0078900)
  444 Cedar Street, Suite 1800                                950 Main Avenue, Suite 1100
  St. Paul, MN 55101                                          Cleveland, OH 44113
  Telephone: (614) 436-1800                                   Telephone: (216) 592-5000
  Fax: (614) 436-1801                                         Fax: (216) 592-5009

  jrusch@johnsonbecker.com                                    Daniel.messeloff@tuckerellis.com

  Attorneys for Plaintiffs                                     Attorneys for Defendant




                                                 11
Case: 2:16-cv-00675-ALM-EPD Doc #: 121 Filed: 12/26/19 Page: 12 of 12 PAGEID #: 1730



                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 26th day of December, 2019, a copy of the foregoing was

 transmitted electronically to the CM/ECF filing system for filing and transmittal along with

 copies transmitted to all counsel of record via the CM/ECF system.


                                                     /s/Daniel L. Messeloff
                                                     Attorney for Defendant




                                                12
